DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35  11-12 and 14-20 limitations have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
1)    “means for detecting an eye gaze on a first region in a real world scene” is corresponding to an eye gaze detecting module 1703 in Fig. 17 and [0086-0087] [0094-0095]. 
2)    “means for displaying a photo editing tool,” corresponds to 912 in Fig. 9 and [0036]. 
3)    “means for editing the first region using the photo editing tool,” corresponds to 910 Fig. 9 and [0036].
4)    “means for capturing a photo of the scene including the edited first region,”  corresponds  to 100 in Fig. 17 and [0036].
5)	“means for performing a procedure on one or more of a plurality of image frames of the real world scene to identify an object within the first region” corresponds to 1412 in Figure 14, 100 in Figure 1 and [0063].

7)	“means for setting a boundary that surrounds the first region, the boundary excluding at least a second region in the real world scene” corresponds to 100 in Figure 1 and [0031].
8) 	“means for refraining from performing the procedure on the at least the second region” corresponds to 100 in Figure 1 and [0031].
9) 	“means for detecting the eye gaze on a third region in the real world scene” 100 in Figure 1, 1210 in Figure 12 and [0046].
10)	“means for setting the boundary to surround the third region while excluding at least a fourth region in the real world scene” corresponds to 100 in Figure 1, 1212 in Figure 12 and [0047].  
11)	“means for determining a first count of consecutive times the object has been identified by the procedure or a second count of a number of times the object has been identified” corresponds to 1722 in Figure 17 and [0087].
12)	“means for highlighting the object when the first count or the second count exceeds a threshold” corresponds to 1726 in Figure 17 and [0087].
13)	“means for displaying an icon proximate to the object when the first count or the second count exceeds the threshold” corresponds to 1728 in Figure 17 and [0087].  
14)	“means for performing at least one operation, the at least one operation comprising at least one of an operation to zoom into a center of the first region within 
15)	“means for receiving at least one of a voice command and a gesture command” corresponds to 1710 in Figure 17 and [0090].
16)	“means for adjusting a magnification of the first region within the boundary in response to the at least one of the voice command and the gesture command” corresponds to 1712 in Figure 17 and [0091].  
17)	“means for editing the first region is based on at least one of a voice command and a gesture command” corresponds to 1714 in Figure 17 and [0092].  
18)	“means for storing the photo of the edited first region; wherein editing the first region using the photo editing tool includes editing the first region prior to capturing the photo” corresponds to 1722 in Figure 17 and [0092].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art by Neven et al. (US 2012/0290401), Davis (US 9,279,983), Hwang et al. (US 2010/0053342) or Gomez (US 2013/0241805) does not explicitly teach
 in response to detecting the eye gaze of the user on the first region in the real world scene, displaying a photo editing tool interface including two or more different photo editing tools, wherein the photo editing tool interface including the two or more different photo editing tools is displayed while the user gazes at the real world scene, via the device, prior to capturing a photo of at least a portion of the real world scene; and
subsequent to receiving the selection of the at least one of the photo editing tools, capturing a photo of at least a portion of the real world scene including the edited first region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        January 26, 2022